DETAILED ACTION
The present office action is in response to the application filed May 28, 2020. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2020 was filed after the mailing date of the application on the same date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,6-11,15-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Bajaj” ( US PG Pub 2020/0092180) in view of “Agarwal” (US PG Pub 2021/0133015). 



Regarding these claims Bajaj teaches:
1. A system for monitoring a computing platform, comprising: a processor configured to: 
wherein the plurality of metrics comprises a first metric associated with a performance of the computing platform (See e.g. CPU, memory, other performance metrics in ¶¶31-34) and a second metric associated with an availability of the computing platform; (See e.g. uptime metrics in ¶¶31-34)

monitor a plurality of layers of the computing platform, wherein the plurality of layers comprises a plurality of application specific layers and a plurality of infrastructure specific layers; (See e.g stack of the observable microservice system, Fig. 2. The featured stack includes a plurality of layers which read on the claimed “application specific” layers, and the claimed “infrastructure specific” layer. Moreover, ¶21 of Bajaj describes embodiments with more than one stack, i.e. more than one “application layer” and “infrastructure layer”) 
determine monitoring parameters of the plurality of layers, wherein the monitoring parameters comprise a plurality of application specific parameters associated with the application specific layers and a plurality of infrastructure specific parameters associated with the infrastructure specific layers; (See e.g. the observable metrics determined in ¶¶31-34 for the various stack layers including e.g. CPU use or speed, memory, uptime and other observable metrics which read on the claimed “monitoring parameters” )
determine heuristics of each monitoring parameter over a time period that is configurable based on each monitoring parameter and the plurality of metrics; (See e.g. the rules and thresholds related to the monitored metrics as in e.g. ¶¶31-34,72). 
create a plurality of monitoring packages from the monitoring parameters based at least in part upon correlations between groups of monitoring parameters, the plurality of layers, and the plurality of metrics, (See e.g. observability specification 210 with parts 212-219 Fig. 2. Described in ¶¶23-26, extensible plugin solution for standardizing observable metrics across the layers of the system to observe on issues from performance, resiliency, outages etc. the Specification identifies observable metrics associated with application metrics, business rules etc as described in ¶¶31-34) 
wherein the plurality of monitoring packages comprises: a first application specific monitoring package comprising a first plurality of application specific parameters measured over the time period, wherein the first plurality of application specific parameters is associated with the first metric; (See e.g. specification 210, parts 212-216, for collecting metrics as in ¶¶31-32)
a second application specific monitoring package comprising a second plurality of application specific parameters measured over the time period, wherein the second plurality of application specific parameters is associated with the second metric; (See e.g. specification 210, parts 212-216, for collecting metrics as in ¶¶31-32)
a first infrastructure specific monitoring package comprising a first plurality of infrastructure specific parameters measured over the time period, wherein the first plurality of infrastructure specific parameters is associated with the first metric; ATTORNEY'S DOCKETPATENT APPLICATION 015444.1585 (See e.g. specification 210, parts 218-219, for collecting metrics as in ¶¶33-34) (P9740-US) 35 a second infrastructure specific monitoring package comprising a second plurality of infrastructure specific parameters measured over the time period, wherein the second plurality of infrastructure specific parameters is associated with the second metric; (See e.g. specification 210, parts 218-219, for collecting metrics as in ¶¶33-34) (P9740-US) 35 
based at least in part upon the particular metric that is received, dynamically create a string of monitoring packages from the plurality of monitoring packages, (See observability specification ¶23 providing a library of executable functions for real-time monitoring of the layers in the software stack) 
wherein the string of monitoring packages comprises at least one application specific monitoring package and at least one infrastructure specific monitoring package; (See e.g. specification portions 212-219 associated with the different layers, as in ¶¶31-34)
and a memory operably coupled to the processor, the memory configured to store the monitoring parameters, the heuristics of each monitoring parameter over the time period, the plurality of monitoring packages, and the string of monitoring packages.  (See e.g. storage of metric monitoring system in medium as discussed in ¶65). 

Regarding Claim 1, Bajaj does not teach, but Agrawal teaches:
receive a particular metric from a plurality of metrics associated with the computing platform, (See e.g. Agarawal monitoring display GUIs in Figs. 5-8, 25-27 displaying computing system monitoring metrics, and allowing for user selection of monitoring results including various metric types including e.g. errors, latency in GUIs of Fig. 5-8, time configurability spans in e.g. 622, Fig. 2, metric choice drop-dwon in Fig. 25, 2514) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bajaj and Agrawal as each is directed to real-time monitoring systems and Agrawal recognized “As companies begin to increasingly rely on microservice architectures, they run into operational complexity and struggle to efficiently monitor their environments” (¶4) And provides tools for managing these monitoring complexities. 


2. The system of Claim 1, wherein the processor is further configured to correlate the monitoring parameters and the plurality of metrics such that a first group of monitoring parameters that are related to the first metric are correlated together and a second group of monitoring parameters that are related to the second metric are correlated together.  (¶¶23,31-32 describe grouping sets of observable metrics in the specification 210 into different sections 212-219 where the metrics relate to e.g. business metrics/rules, application metrics etc and are translated into observable metrics in the specification 210 which identifies observable metrics, events, logs to be monitored for each layer)


Regarding Claim 6, Bajaj and Agrawal further teaches:
6. The system of Claim 1, wherein the processor is configured to receive the particular metric from a drop-down menu in a user interface display, (Agarwal metric choice drop-down in Fig. 25, 2514) 

and the plurality of metrics comprises a performance,(Bajaj performance in ¶23) an availability, (Bajaj uptime ¶¶32,34) a recovery time (See Bajaj outages and uptime in ¶¶25, , a resiliency, (Bajaj resiliency ¶25,32,79) an error rate, (error rates 589, Fig. 5 of Agarwal) an error type (Agarwal type of error summaries in ¶133, Fig. 5), a data traffic, (See Agarwal Request Fig. 6) and a latency.  (See Agarwal latency fig. 6). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bajaj and Agrawal as each is directed to real-time monitoring systems and Agrawal recognized “As companies begin to increasingly rely on microservice architectures, they run into operational complexity and struggle to efficiently monitor their environments” (¶4) And provides tools for managing these monitoring complexities. 

Regarding Claim 7, Bajaj further teaches:


7. The system of Claim 1, wherein: the first application specific monitoring package is created further based on a first identified correlation between the application specific parameters and the first metric over the time period; (Bajaj See e.g. observability specification 210 with parts 212-219 Fig. 2. Described in ¶¶23-26, extensible plugin solution for standardizing observable metrics across the layers of the system to observe on issues from performance, resiliency, outages etc. the Specification identifies observable metrics associated with application metrics, business rules etc as described in ¶¶31-34)
and the second application specific monitoring package is created further based on a second identified correlation between the application specific parameters and the second metric over the time period.  (Bajaj See e.g. observability specification 210 with parts 212-219 Fig. 2. Described in ¶¶23-26, extensible plugin solution for standardizing observable metrics across the layers of the system to observe on issues from performance, resiliency, outages etc. the Specification identifies observable metrics associated with application metrics, business rules etc as described in ¶¶31-34)

Regarding Claim 8, Bajaj further teaches:
8. The system of Claim 1, wherein: the first infrastructure specific monitoring package is created further based on a first identified correlation between the infrastructure specific parameters and the first metric over the time period; (Bajaj See e.g. observability specification 210 with parts 212-219 Fig. 2. Described in ¶¶23-26, extensible plugin solution for standardizing observable metrics across the layers of the system to observe on issues from performance, resiliency, outages etc. the Specification identifies observable metrics associated with application metrics, business rules etc as described in ¶¶31-34)  and the second infrastructure specific monitoring package is created further based on a second identified correlation between the infrastructure specific parameters and the second metric the time period.  (Bajaj See e.g. observability specification 210 with parts 212-219 Fig. 2. Described in ¶¶23-26, extensible plugin solution for standardizing observable metrics across the layers of the system to observe on issues from performance, resiliency, outages etc. the Specification identifies observable metrics associated with application metrics, business rules etc as described in ¶¶31-34). 

Regarding Claim 9, Bajaj further teaches:
9. The system of Claim 1, wherein when the processor receives the first metric, the dynamically created string of monitoring packages for the first metric comprises the first application specific monitoring package, the first infrastructure specific monitoring package, and the second infrastructure specific monitoring package. (Bajaj See e.g. observability specification 210 with parts 212-219 Fig. 2. Described in ¶¶23-26, extensible plugin solution for standardizing observable metrics across the layers of the system to observe on issues from performance, resiliency, outages etc. the Specification identifies observable metrics associated with application metrics, business rules etc as described in ¶¶31-34)

Claims 10-11, and 15-18 are rejected on the same basis as claim 1,2,6-9 above. 
Claim 19 is rejected on the same basis as claim 1 above. 


Claim(s) 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Bajaj” ( US PG Pub 2020/0092180) in view of “Agarwal” (US PG Pub 2021/0133015) as applied above and further in view of “Parthasarathy” (US PG Pub 2021/0303632) 


Regarding Claim 3, Bajaj further teaches:
3. The system of Claim 1, wherein the processor is further configured to: determine a behavior of the particular metric in a configurable time duration in the future using the dynamically created string of monitoring packages; (See e.g. Bajaj using the observability specification 210 in ¶25 to determine behavior with respect to possible outages and further identity anomalies based on failure to meet thresholds in monitoring time in ¶55)
Bajaj et al do not further teach, but Parthasarathy teaches:
and predict possible failures of the computing platform related to the particular metric in an environment of the computing platform based on the determined behavior of the particular metric in the configurable time duration in the future.  (See e.g. ¶55 in Parthasarathy teaching monitoring time series data in system and using predictive modeling to identify values that deviate from prediction “the mean latency metric deviates significantly from its predicted value where the prediction comes from a time series forecasting algorithm (e.g., an Auto Regressive Integrated Moving Average (ARIMA) algorithm, an exponential-smoothing algorithm, etc.).”) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bajaj et al and Parthasarathy as each is directed to monitoring and analysis systems and Parthasarathy teaches a monitoring and alert system that “can be implemented to generate an aggregate alert comprising all the performance alerts in the form of a visually displayed directed subgraph that illustrates all the computing elements for which the performance alerts have been generated and the relationships between the computing elements across one or more abstraction layers to facilitate reduced alert fatigue, improved fault localization (e.g., improved root cause identification), and/or reduced disruption of and/or damage to such computing elements.” (¶18). 

Claims 12 and 20 are rejected on the same basis as claim 3 above. 

Allowable Subject Matter
Claims 4,5,13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the attached PTO-892 form includes additional prior art relevant to applicants disclosure of monitoring systems in layered computing environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/8/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191